Citation Nr: 0512281	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
hepatitis C.

The veteran testified at a hearing before the Board was held 
at the RO in September 2004.  A transcript of that testimony 
is in the claims file.


FINDINGS OF FACT

1.  A private laboratory report, dated in March 2000, 
indicates that the veteran has hepatitis C.

2.  There is no competent medical evidence showing that the 
veteran has hepatitis C that is related to service or an 
event of service origin.


CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the VCAA in July 2001, prior to the initial 
decision on the claim in November 2001.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The RO fulfilled 
each of these four requirements as enumerated below.

In this case, the RO informed the veteran in the July 2001 
VCAA letter about (1) the information and evidence that is 
necessary to substantiate the claim for service connection 
for hepatitis C.  The RO informed the veteran what the 
evidence must show to establish entitlement to service 
connection for hepatitis C including (a) a diagnosis of 
hepatitis C in service or symptoms of hepatitis C in service 
or exposure to certain hepatitis C risk factors in service; 
(b) a current diagnosis of hepatitis C; and (c) a 
relationship between current hepatitis C and the infection, 
symptoms or risk factor exposure in service.  The RO informed 
the veteran of several risk factors for the disease which are 
recognized by the medical community.  (2)  The RO told the 
veteran that it would get his service medical records and 
review them to see whether they show a diagnosis of hepatitis 
C, symptoms of hepatitis C in service, or exposure to 
hepatitis C risk factors in service.  (3)  The RO told the 
veteran that he should inform VA about his risk factors.  The 
RO also explained that the evidence needed to show a  
relationship between current hepatitis C and the infection, 
symptoms or risk factor exposure in service is usually 
contained in medical records or medical opinions and that he 
could provide such an opinion from a doctor or the RO would 
request such medical evidence for him if he told VA about it.  
With regard to the latter, the RO explained the kind of 
information it needed from him regarding evidence in order to 
assist him in obtaining that evidence.  The RO provided him 
with Release of Information forms that would enable the RO to 
assist him in this regard.  Although the VCAA notice letter 
that was provided to the veteran did not specifically contain 
the language of the "fourth element," the Board finds that 
in reviewing the documents that were provided to him, he was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
also informed the veteran in the rating decision and 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  The RO sent him another 
letter in September 2003 informing him of the evidence still 
needed from him to substantiate his claim before sending his 
appeal to the Board.  During his Travel Board hearing in 
September 2004, he submitted additional evidence and 
demonstrated an understanding of what was needed to 
substantiate his claim. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  Private medical records are also in the 
claims file.  The Board does not find that a physical 
examination is needed to consider the veteran's appeal.  In 
so concluding, the Board notes that because in this case the 
record contains sufficient competent medical evidence  to 
decide the claim, further medical evidence is not needed.  
38 C.F.R. § 3.159(c)(4).  The veteran was afforded a hearing 
before the Board in September 2004, and a transcript of his 
testimony from that hearing is in the file and has been 
reviewed.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.
Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he was exposed to certain risk 
factors for hepatitis C in service and that current hepatitis 
C, first diagnosed in March 2003, is the result of these 
exposures.  In a January 2003 statement, the veteran alleged 
(1) that he was innoculated against several diseases with air 
gun injectors; (2) that he has several teeth extracted in 
service; (3) that he fell in service and required stitches; 
(4) that he had warts removed in service; and (5) that he was 
discharged "with what seemed to be a common cold" but that 
symptoms worsened and about a month later was hospitalized at 
a VA hospital in Miami, during which time he received blood 
and during which time "hepatic irregularities" were noted.  
In this letter, the veteran also acknowledged that he 
admitted to drug abuse during service but that he did not 
participate in the sharing of any drug paraphernalia.  In 
addition to the five risk factors noted in the January 2003 
statement, the veteran raised an additional sixth risk factor 
during his hearing before the Board in September 2004.  He 
testified that he also had his ear pierced in service with a 
safety pin by a sailor that was piercing many other sailors 
ears with the same pin in a "ceremony" or "initiation" in 
connection with the ship on which they were serving crossing 
the international dateline.  

The Board notes that the record contains a private laboratory 
report, dated in March 2000, which indicates that the veteran 
currently has hepatitis C, although the report itself states 
that the "test is not to be used without confirmation of the 
diagnosis by other medical means."  The Board will assume 
for discussion purposes, without deciding for the purpose of 
this decision, that the veteran currently has hepatitis C.

With regard to whether this virus had its onset in service, 
there is no indication of a diagnosis of hepatitis C in the 
service medical records.  Concerning the veteran's 
contentions regarding risk factors in service, the Board 
notes that there is no competent medical evidence in this 
case which indicates that hepatitis C is related to service 
or an event of service origin.  First, the Board finds that 
the veteran's testimony about the ear-piercing ceremony in 
service, in regard to the assertion that many other sailors 
shared the same needle, is not credible.  Regarding this, the 
Board notes that "definitions of credibility do not 
necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."), citing State v. Asbury, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates 
of events that happened . . . long ago"); Mings v. 
Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony that was inconsistent with prior 
written statements).  The Board finds the assertion of many 
sailors sharing a needle during a shipboard ceremony is not 
credible.  His assertion that he did not use intravenous 
drugs in service or after service is also not credible in 
this case.   At his September 2004 hearing before the Board 
he testified that he had never used intravenous drugs in 
service or after service (see BVA Transcript at 4), whereas 
at a hearing at the RO in July 1993 and in a written 
statement received by the RO in July 1993, the veteran 
testified to the contrary:

While at the Drug Rehabilitation, my drug 
use sky rocketed. . . .  The day that I 
arrived, I was paired up with a Marine 
that had just been transferred from 
Vietnam.  The first thing he did was 
instruct me on how to assist him with his 
intravenous heron (sic) use.  He later 
introduced me to heron (sic) and cocaine.  
I was then using heron (sic) and cocaine 
intravenously. . . .  Eventually I was 
released from the Navy with a full-blown 
drug problem. . . .  My life, since my 
discharge in 1971, has been one of 
continuous drug and alcohol abuse, until 
my voluntary admittance into a program in 
September 1987 . . . .

See July 1993 RO Hearing Transcript at 2.

Although the veteran submitted some articles at the hearing 
before the Board in September 2004 which show that it is 
possible that certain diseases, including hepatitis C, may be 
transmitted in dental and certain medical settings, the Board 
notes that these articles mostly concern the risks to 
dentists and other healthcare workers, not risks to the 
patients being treated suggesting that the risk to the 
patient is quite low.  More importantly, however, these 
articles are of a general nature and do not show anything 
specific about the veteran's particular case.  Accordingly, 
the Board concludes that these articles do not provide the 
competent medical evidence needed to show that it is as least 
as likely that the veteran's hepatitis C is the result of 
medical or dental treatment in service as to some other 
factor or factors including medical or dental treatment in 
the nearly thirty-year period between discharge from service 
in 1971 and 1998, when the veteran testified that his 
diagnosis of hepatitis C was confirmed after donating blood 
at a Red Cross blood drive.  

Concerning the veteran's contentions that he was discharged 
"with what seemed to be a common cold" but that symptoms 
worsened and about a month later was hospitalized at a VA 
hospital in Miami, during which time he received blood and 
during which time "hepatic irregularities" were noted, the 
Board notes that the records from the Miami VA hospital, 
dated in December 1971, are in the claims file as well as 
records from a private physician who treated the veteran at 
that time.  Both the VA and private records show that the 
veteran was being treated for a diagnosis of infectious 
mononucleosis at that time.  The veteran's own contentions 
that what he had at that time were the symptoms of hepatitis 
C and not mononucleosis is entitled to no probative value 
because his own lay statement is not competent evidence as to 
medical matters including diagnoses of conditions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, there 
is no evidence that the veteran received blood at this time 
although, even if he had and this had caused hepatitis C, 
this would have occurred after service and not in service.  
Likewise, the Board notes no evidence of "hepatic 
irregularities" but, even if there were, complications of 
infectious mononucleosis can include hepatitis, i.e., 
inflammation of the liver), although not hepatitis C which is 
a specific hepatitis virus.  See Dorland's Illustrated 
Medical Dictionary 1054 (28th ed. 1994) (noting that 
potential complications of infectious mononucleosis include 
hepatitis); see also The Merck Manual, Sec. 4, Ch. 42, 
Hepatitis (noting that the major causes of hepatitis are 
specific hepatitis, alcohol, and drugs, and that less common 
causes include other viruses such as infectious 
mononucleosis).  

Finally, the Board notes that, although intravenous drug use 
is a common cause of hepatitis C and, although service 
medical records indicate drug abuse in service that included 
assorted hallucinogens, cocaine, hashish, and heroin by 
smoking or snorting, and although the veteran's July 1993 
testimony indicates that he used drugs intravenously in 
service, the Board notes that direct service connection may 
be granted only when a disability was incurred or aggravated 
in line of duty, and not when a disability is the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, as was the claim which is the subject 
of the appeal in this case, the result of a veteran's abuse 
of abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.301(a).  Accordingly, he cannot be granted service 
connection for hepatitis C as the result of drug abuse in 
service as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

While the veteran has advanced multiple theories for his 
claim that his hepatitis is the result of service, for the 
reasons explained above, the Board finds that there is no 
competent medical evidence in this case that indicates his 
hepatitis C is related to service or an event of service 
origin.  During his personal hearing before the Board, the 
veteran noted that in another Board decision this issue had 
been granted because of reasonable doubt and he felt that his 
case should also be allowed on that basis.  While the Board 
has considered the veteran's assertions, it concludes that 
the preponderance of the evidence is against his claim that 
hepatitis C was incurred in active service and the claim for 
service connection must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is not 
for application where, as here, the preponderance of the 
evidence is against the claim for service connection for 
hepatitis C.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Board appreciates the veteran's 
sincere belief in the merits of his claim, but his appeal 
must be denied. 


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


